     2:14-cr-20056-SEM-TSH # 70   Page 1 of 7                                    E-FILED
                                                     Thursday, 04 June, 2020 10:24:31 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 14-cr-20056
                                        )
JERMAINE R. SPEED,                      )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jermaine Speed’s Amended

Motion for Compassionate Release (d/e 66) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On November 18, 2014, Defendant pled guilty to distributing

crack cocaine in violation of 21 U.S.C. § 841(a)(1), as charged in

Count 4 of the Indictment. On March 9, 2015, United States

District Judge Colin S. Bruce sentenced Defendant to 216 months’

imprisonment and 8 years of supervised release. The other three

counts of the Indictment were dismissed at Defendant’s sentencing.


                               Page 1 of 7
     2:14-cr-20056-SEM-TSH # 70   Page 2 of 7




     According to the Presentence Investigation Report (PSR)

prepared for Defendant’s sentencing, Defendant qualified as a

career offender under the United States Sentencing Guidelines and

faced an imprisonment guideline range of 262 to 327 months. PSR

(d/e 22), ¶¶ 25, 69. Defendant is noted as standing 5 feet, 9 inches

tall and weighing 211 pounds. Id. ¶ 56.

     Defendant is currently serving his sentence at FCI Elkton and

has a projected release date of January 21, 2030. As of June 4,

2020, the Bureau of Prisons (BOP) reports that FCI Elkton currently

has 431 confirmed cases of COVID-19. See Federal Bureau of

Prisons – COVID-19 Cases, https://www.bop.gov/coronavirus/

(last accessed June 4, 2020). The BOP also reports that an

additional 192 individuals at FCI Elkton who contracted COVID-19

have recovered. See id. Nine inmates at FCI Elkton who contracted

COVID-19 have died. See id.

     On May 15, 2020, Defendant filed a pro se motion for

compassionate release (d/e 62) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 20, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. Defendant


                             Page 2 of 7
     2:14-cr-20056-SEM-TSH # 70   Page 3 of 7




requests compassionate release due to his hypertension and the

COVID-19 pandemic. Defendant claims to take three medications

to treat his hypertension. Status Report (d/e 67), at 1. Defendant’s

request to the BOP for compassionate release was denied in a letter

dated May 5, 2020. Letter (d/e 64), at 2.

     Defendant proposes to live with his cousin if he is released

from custody. Status Report, at 1. The United States Probation

Office, in a Memorandum (d/e 68) addressing Defendant’s request

for compassionate release, concludes that, although Defendant’s

cousin is a convicted felon, the cousin’s apartment is a suitable

residence for Defendant.

     On May 26, 2020, the Government filed a Response to the

Defendant’s Motion for Sentence Reduction (d/e 69). In opposing

Defendant’s motion, the Government argues that Defendant has not

proffered an extraordinary and compelling reason warranting a

sentence reduction and that Defendant’s release would present a

danger to the community. The Government notes that the current

position of the Centers for Disease Control and Prevention (CDC) is

that people with hypertension and no other underlying health

conditions are not at a greater risk of becoming severely ill from


                             Page 3 of 7
     2:14-cr-20056-SEM-TSH # 70   Page 4 of 7




COVID-19. See Response (d/e 69), at 19.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                             Page 4 of 7
     2:14-cr-20056-SEM-TSH # 70   Page 5 of 7




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the CDC and state governments have advised individuals

to practice good hygiene, social distancing, and isolation. Social

distancing can be difficult for individuals living or working in a

prison.


                              Page 5 of 7
     2:14-cr-20056-SEM-TSH # 70    Page 6 of 7




     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. Although

Defendant suffers from hypertension, the CDC’s current position is

that hypertension alone does not place an individual at increased

risk for severe complications from COVID-19. See Coronavirus

(COVID-19) Frequently Asked Questions, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/faq.html (last accessed June 3, 2020).

     The CDC has also determined that “[s]evere obesity, defined as

a body mass index (BMI) of 40 or above, puts people at higher risk

for complications from COVID-19.” People Who Are at Higher Risk

for Severe Illness, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last accessed June 4,

2020). But Defendant’s BMI, based on his height and weight as

listed in the PSR, is only 31.2.

     Further, Defendant has over nine years left on his 216-month

sentence for distributing crack cocaine, a sentence significantly

below the applicable imprisonment guideline range at Defendant’s

sentencing given Defendant’s status as a career offender. The


                              Page 6 of 7
     2:14-cr-20056-SEM-TSH # 70   Page 7 of 7




Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Jermaine Speed’s

Amended Motion for Compassionate Release (d/e 66) and

Defendant’s pro se motion for compassionate release (d/e 62) are

DENIED.



ENTER: June 4, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 7 of 7
